Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT, U.S. PLEDGE AND

SECURITY AGREEMENT AND CANADIAN PLEDGE AND SECURITY

AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT, U.S. PLEDGE AND SECURITY AGREEMENT AND
CANADIAN SECURITY AGREEMENT, dated as of July 22, 2009 (this “Amendment”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada, COTT BEVERAGES INC., a Georgia corporation, and COTT BEVERAGES LIMITED,
a company organized under the laws of England and Wales, as Borrowers, the other
Loan Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as Administrative Agent and Administrative Collateral Agent, and GENERAL
ELECTRIC CAPITAL CORPORATION (“GE”), as Co-Collateral Agent. Capitalized terms
used herein and not otherwise defined shall have the respective meanings
assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto, JPMorgan, as Administrative Agent and Administrative Collateral Agent
and GE, as Co-Collateral Agent, have entered into that certain Credit Agreement,
dated as of March 31, 2008 (as amended, supplemented or modified, the “Credit
Agreement”);

WHEREAS, the U.S. Borrower, the other Loan Parties party thereto, and JPMorgan,
in its capacity as Administrative Collateral Agent for the ratable benefit of
the Secured Parties, have entered into that certain U.S. Pledge and Security
Agreement, dated as of March 31, 2008 (as amended, supplemented or modified, the
“U.S. Security Agreement”);

WHEREAS, the Company, the other Loan Parties party thereto and JPMorgan, in its
capacity as Administrative Collateral Agent for the ratable benefit of the
Secured Parties, have entered into that certain Canadian Pledge and Security
Agreement, dated as of March 31, 2008 (as amended, supplemented or modified, the
“Canadian Security Agreement”);

WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent, the
Administrative Collateral Agent and the Co-Collateral Agent desire to amend the
Credit Agreement as provided for herein on the terms and subject to the
conditions set forth herein;

WHEREAS, the U.S. Borrower, the other Loan Parties party hereto and the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agents and the Lenders party hereto, desire to amend the U.S.
Security Agreement as provided for herein on the terms and subject to the
conditions set forth herein; and



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

WHEREAS, the Company, the other Loan Parties party hereto, and the
Administrative Collateral Agent, for the benefit of Administrative Collateral
Agent and the Lenders party hereto, desire to amend the Canadian Security
Agreement as provided for herein on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS

Section 1.1 Amendments to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

(a) The definition of the term “Alternate Base Rate” is hereby amended in its
entirety to read as follows:

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

(b) The definition of the term “Applicable Commitment Fee Rate” is hereby
amended in its entirety to read as follows:

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, 0.50% per annum.

(c) The definition of the term “Applicable Rate” is hereby amended in its
entirety to read as follows:

“Applicable Rate” means, for any day, with respect to any ABR Loan, Canadian
Prime Loan, Eurodollar Loan, CDOR Loan, or Overnight LIBO Loan, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Canadian Prime Spread”, “Eurodollar Spread”, “CDOR Spread” or
“Overnight LIBO Spread”, as the case may be, based upon the Borrowers’ Average
Aggregate Availability during the most recent fiscal quarter of the Borrowers.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

Average

Aggregate

Availability

  

ABR Spread

  

Canadian

Prime Spread

  

Eurodollar Spread

  

CDOR Spread

  

Overnight

LIBO Spread

Category 1

> $150,000,000

   2.25%    2.25%    3.25%    3.25%    3.25%

Category 2

£$150,000,000

but

> $75,000,000

   2.50%    2.50%    3.50%    3.50%    3.50%

Category 3

£ $75,000,000

   2.75%    2.75%    3.75%    3.75%    3.75%

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrowers based upon the Borrowers’
Aggregate Borrowing Base Certificates delivered from time to time pursuant to
Section 5.01 and outstanding during such fiscal quarter and (b) each change in
the Applicable Rate resulting from a change in the Borrowers’ Average Aggregate
Availability shall be effective on the first day of the next fiscal quarter,
provided that the Average Aggregate Availability for purposes of determining the
Applicable Rate shall be deemed to be in Category 3 (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver the Borrowing Base Certificates required to be delivered by them
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such Borrowing Base Certificates are delivered.

(d) The definition of the term “Commitment” is amended to delete the last two
sentences thereof and replace them with the following:

“The amount of each Lender’s Commitment on the First Amendment Effective Date is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments as of the First Amendment
Effective Date is $225,000,000.”

(e) The definition of the term “Fixed Charges” is hereby amended by inserting
the following subsection before “all calculated for the Company and its
Subsidiaries on a consolidated basis”:

“plus (g) any payments by the Company or its Subsidiaries related to any
redemption or purchase of the Senior Subordinated Notes pursuant to
Section 6.09(b)(x),”



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

(f) The definition of the term “Maturity Date” is hereby amended in its entirety
to read as follows:

“Maturity Date” means March 31, 2013 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; provided that if the Senior Subordinated Notes have not been extended,
renewed, or replaced in accordance with the terms of this Agreement, in each
case with a maturity date that is later than September 30, 2013, the Maturity
Date shall mean June 14, 2011 or any earlier date on which the Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof.

(g) The definition of the term “Senior Subordinated Note Documents” is hereby
amended in its entirety to read as follows:

“Senior Subordinated Note Documents” means (i) for purposes of the definition of
the term “Maturity Date”, Section 6.01(c) and Section 6.04(n), Original Senior
Subordinated Note Documents and (ii) for all other purposes, Original Senior
Subordinated Note Documents and all Refinancing Documents, as applicable.”

(h) The definition of the term “Senior Subordinated Note Agreement” is hereby
amended in its entirety to read as follows:

“Senior Subordinated Note Agreement” means (i) for purposes of the definition of
the term “Maturity Date”, Section 6.01(c) and Section 6.04(n), the Original
Senior Subordinated Note Agreement and (ii) for all other purposes, Original
Senior Subordinated Note Agreement and all relevant Refinancing Documents, as
applicable.”

(i) The following new definitions are added in appropriate alphabetical order:

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless the conditions to such Loans or
participations in Letters of Credit or Swingline Loans are the subject of a good
faith dispute, (b) notified the Company, the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disqualified Equity Interests” means all Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to
March 31, 2014, (b) is convertible into or exchangeable for (i) debt securities
or (ii) any Equity Interests referred to in (a) above, in each case at any time
on or prior to March 31, 2014, or (c) contains any repurchase obligation which
may come into effect prior to payment in full of all Obligations.

“Disqualified Payables” means (i) trade payables of the U.S. Borrower which have
been unpaid for more than 60 days after the due date thereof and (ii) trade
payables of the U.K. Borrower and the Canadian Borrower which remain unpaid for
a period in excess of the historic payables practice of such Borrower, in each
case, as determined by the Agent in its Permitted Discretion and excluding trade
payables being contested or disputed by the Borrower in good faith.

“First Amendment” means the First Amendment to Credit Agreement, dated as of
July 22, 2009, among the Borrowers, the other Loan Parties party thereto, the
Lenders party thereto, the UK Security Trustee, the Administrative Agent, the
Administrative Collateral Agent and the Co-Collateral Agent.

“First Amendment Effective Date” means the Effective Date, as such term is
defined in the First Amendment.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

“Original Senior Subordinated Note Documents” means the Senior Subordinated Note
Agreement and all documents relating thereto or executed in connection
therewith.

“Original Senior Subordinated Note Agreement” means that certain Indenture dated
as of December 21, 2001 among the U.S. Borrower, as issuer, the Company and each
Subsidiary of the Company party thereto, as guarantors and HSBC Bank USA, as
trustee.

“Qualified Equity Interests” means all Equity Interests other than Disqualified
Equity Interests.

“Refinancing Indebtedness” means any Indebtedness incurred under Section 6.01(p)
which refinances the Senior Subordinated Notes.

“Refinancing Documents” means all documents and agreements governing, securing
or evidencing any Refinancing Indebtedness.

“Swingline Exposure” shall mean, at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.”

Section 1.2 Reduction of the PP&E Component. From and after the Effective Date,
the amount of the then effective PP&E Component shall be reduced by $5,000,000.

Section 1.3 Amendment to Section 2.11(c). Section 2.11(c) of the Credit
Agreement is hereby amended by (A) replacing the word “and” after the text
“exceeds $1,000,000” at the end of clause (1) of the first proviso thereof with
a comma, (B) adding the word “and” following the second proviso of such Section
and (C) inserting the following subsection at the end of such Section:

“(3) in the case of any event described in clause (c) of the definition of the
term “Prepayment Event” arising from the issuance of any Qualified Equity
Interests, if the Borrower Representative shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Loan Parties
intend to apply the Net Proceeds to voluntarily redeem and/or purchase Senior
Subordinated Notes to the extent then permitted pursuant to Section 6.09(b)(xi)
hereof and certifying that no Default or Event of Default has occurred and is
continuing, then (i) so long as full cash dominion is not in effect, no
prepayment shall be required for 3 Business Days pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate, or (ii) if full cash
dominion is in effect, such Net Proceeds shall be applied



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

by the Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Commitment) or (iii) 3
Business Days after receipt of such Net Proceeds-to the extent that such Net
Cash Proceeds shall not have then been used to redeem or repurchase the Senior
Subordinated Notes pursuant to Section 6.09 (b)(xi), such Net Proceeds shall be
applied by the Administrative Agent (other than any portion of Net Proceeds
which would cause the aggregate UK Revolving Loans to be reduced below
$10,000,000) to reduce the outstanding principal balance of the Revolving Loans
(without a permanent reduction of the Commitment). For purposes of this
Section 2.11(c) the Senior Subordinated Notes shall be deemed to be “redeemed”
at the time that a Borrower or Restricted Subsidiary deposits with the trustee
under the Senior Subordinated Note Agreement the funds sufficient to redeem the
applicable Senior Subordinated Notes.”

Section 1.4 Amendments to Section 2.19. The introductory paragraph to
Section 2.19 of the Credit Agreement is hereby amended in its entirety to read
as follows:

“If any Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or with
respect to clause (b) below, if any Lender becomes a Defaulting Lender, then:”

Section 1.5 Amendments to Section 2.19(b). Section 2.19(b) of the Credit
Agreement is hereby amended in its entirety to read as follows:

“(b) the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.”



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

Section 1.6 Amendment to Article II. A new Section 2.21 of the Credit Agreement
is hereby added at the end of Article II to read as follows:

“Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the commitment fee payable pursuant to Section 2.12(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders (other
than as a result of such Defaulting Lender having a greater or lesser Revolving
Exposure or Commitment than other affected Lenders) shall require the consent of
such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, at the request of the Administrative Agent, the
Borrowers shall within one Business Day following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(c), the Borrower shall not be
required to pay any fees pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of each Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to each Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.21(c) or pursuant to Section 2.21(e)(iii)
or such other arrangements that are satisfactory to such Issuing Bank; and

(e) in the event and on the date that each of the Administrative Agent, the
Borrower, each Issuing Bank and each Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.”



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

Section 1.7 Amendment to Section 5.02(e). Section 5.02(e) of the Credit
Agreement is hereby amended in its entirety to read as follows:

“(e) notwithstanding the forgoing, the Borrower will, within 5 Business Days,
furnish to the Administrative Agent written notice of the fact that a Loan Party
has entered into a Swap Agreement or an amendment to a Swap Agreement, together
with a description (including nature and amount) of the terms of such Swap
Agreement or amendment, as the case may be;”

Section 1.8 Amendment to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended by (A) deleting the word “and” as it appears at the end of
subsection (n) thereof, (B) deleting the period at the end of subsection
(o) thereof and replacing it with “; and” and (C) inserting the following
subsection at the end of such Section:

“(p) Indebtedness incurred from time to time to purchase or redeem all or a
portion of the Senior Subordinated Notes; provided that, (i) the terms and
conditions (including the interest rate, defaults and the covenants) of such
Indebtedness shall be consistent in all respects with the terms and conditions
commonly found in similar types of indebtedness transactions at the time such
Indebtedness is incurred, as determined by the Administrative Agent in its
reasonable discretion (provided that the financial maintenance covenants and
such other covenants and defaults as may be determined by the Administrative
Agent in its Permitted Discretion with respect to any such Indebtedness shall
not be more restrictive on any obligor thereof than the covenants contained in
this Agreement, including the financial covenants contained in Section 6.13
hereof, it being understood that such Indebtedness may contain usual and
customary incurrence tests reasonably satisfactory to the Administrative Agent),
(ii) such Indebtedness shall not mature prior to April 1, 2014 and no scheduled
principal payments and no excess cash flow payments shall be required to be made
under the terms of such Indebtedness prior to the termination of the Commitments
and the payment in full of the Loans and other Obligations then due and payable,
(iii) if any Loan Party or any Restricted Subsidiary grants a Lien on any of its
property or assets to secure any such Indebtedness, then the Liens securing any
such Indebtedness shall be contractually subordinated to the Liens securing the
Secured Obligations pursuant to an intercreditor agreement in form and substance
acceptable to the Administrative Agent and the Required Lenders, (iv) no Default
or Event of Default shall have occurred and be continuing or would result after
giving effect to such Indebtedness or the application of the proceeds thereof,
(v) the Borrowers shall have Aggregate Availability (at such time and after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds thereof) of at least $75,000,000, (vi) the Fixed Charge Coverage Ratio,



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day, prepared on a pro forma basis, shall be no less than
1.25 to 1.0, (vii) the Net Proceeds of such Indebtedness are applied
concurrently to voluntarily purchase some or all of the Senior Subordinated
Notes or voluntarily redeem some or all of the Senior Subordinated Notes in
accordance with the Senior Subordinated Note Agreement and (viii) the terms and
conditions of such Indebtedness shall not violate the terms and conditions of
the Senior Subordinated Note Agreement. For the avoidance of doubt, but subject
to the conditions listed in the preceding proviso, all or a portion of such
Indebtedness may be incurred in connection with a debt exchange with Senior
Subordinated Notes. For purposes of this Section 6.01(p), the Senior
Subordinated Notes shall be deemed to be “redeemed” at the time that a Borrower
or Restricted Subsidiary deposits with the trustee under the Senior Subordinated
Note Agreement the funds sufficient to redeem the applicable Senior Subordinated
Notes;”

Section 1.9 Amendment to Section 6.02. Section 6.02 of the Credit Agreement is
hereby amended by (A) deleting the word “and” as it appears at the end of
subsection (k) thereof, (B) deleting the period at the end of subsection
(l) thereof and replacing it with “; and” and (C) inserting the following
subsection before the last paragraph of such Section:

“(m) Liens securing Indebtedness permitted by Section 6.01(p); provided that
such Liens are subject to an intercreditor agreement in form and substance
acceptable to the Administrative Agent and the Required Lenders;”

Section 1.10 Amendment to Section 6.04(n). Section 6.04(n) of the Credit
Agreement is hereby amended in its entirety to read as follows:

“(n) investments in the form of redemptions or purchases of the Senior
Subordinated Notes permitted by Section 6.09(b)(vii) and Sections 6.09(b)(ix)
through 6.09(b)(xiv);”



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

Section 1.11 Amendments to Section 6.09(b). Section 6.09(b) of the Credit
Agreement is hereby amended by (A) deleting the word “and” after clause
(vii) thereof, (B) deleting the period after clause (viii), and replacing it
with a semicolon, and (C) inserting the following subsections at the end of such
Section:

“(ix) the Company or any of its Restricted Subsidiaries may, from time to time,
voluntarily redeem some or all of the Senior Subordinated Notes in accordance
with the Senior Subordinated Note Agreement and/or voluntarily purchase such
Senior Subordinated Notes from one or more holders thereof during the term of
this Agreement as long as (A) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such repurchase, (B) the
Borrowers have Aggregate Availability minus Disqualified Payables of at least
$100,000,000 after giving effect to such payment, (C) the Fixed Charge Coverage
Ratio, determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day on a pro forma basis, is no less than 1.25 to 1.0; and
(D) no Loans (other than UK Revolving Loans in a principal amount not to exceed
$10,000,000) are outstanding after giving effect to such payment;

(x) the Company or any of its Restricted Subsidiaries may, from time to time,
voluntarily redeem some or all of the Senior Subordinated Notes in accordance
with the Senior Subordinated Note Agreement and/or voluntarily purchase such
Senior Subordinated Notes from one or more holders thereof in an aggregate
amount not exceeding $45,000,000 during the term of this Agreement as long as
(A) no Default or Event of Default has occurred and is continuing or would
result after giving effect to such repurchase, (B) the Borrowers have Aggregate
Availability minus Disqualified Payables of at least $100,000,000 after giving
effect to such payment and (C) the Fixed Charge Coverage Ratio, determined as of
the last day of the most recent fiscal quarter for which financial statements
have been or should have been delivered pursuant to Section 4.01(b) or
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day prepared on a pro forma basis giving effect to such
payment, is no less than 1.25 to 1.0;

(xi) if Net Proceeds are received by or on behalf of the Company in respect of
any event described in clause (c) of the definition of the term “Prepayment
Event” with respect to Qualified Equity Interests, the Company or any of its
Restricted Subsidiaries may, from time to time, use such Net Proceeds (or, to
the extent such Net Proceeds were previously applied to repay the Revolving
Loans in accordance with Section 2.11(c), use Revolving Loans in an amount equal
to the Net Proceeds so prepaid) to voluntarily redeem some or all of the Senior
Subordinated Notes in accordance with the Senior Subordinated Note Agreement
and/or voluntarily purchase all or part the Senior Subordinated Notes from one
or more holders thereof during the term of this Agreement as long as (A) no
Default or Event of Default has occurred and is continuing or would result



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

after giving effect to such repurchase, (B) the Borrowers have Aggregate
Availability minus Disqualified Payables of at least $75,000,000 after giving
effect to such payment and (C) the Fixed Charge Coverage Ratio, determined as of
the last day of the most recent fiscal quarter for which financial statements
have been or should have been delivered pursuant to Section 5.01(a) or (b), for
the period of four consecutive fiscal quarters ending on such last day on a pro
forma basis, is no less than 1.25 to 1.0;

(xii) the Company or any of its Restricted Subsidiaries may, from time to time,
voluntarily redeem some or all of the Senior Subordinated Notes in accordance
with the Senior Subordinated Note Agreement and/or voluntarily purchase such
Senior Subordinated Notes from one or more holders thereof with the proceeds of
any Indebtedness incurred under Section 6.01(p) hereof. For the avoidance of
doubt, but subject to the conditions listed in Section 6.01(p) hereof, all or a
portion of such Indebtedness may be incurred in connection with a debt exchange
with Senior Subordinated Notes;

(xiii) the Company or any of its Restricted Subsidiaries may, from time to time,
exchange any Qualified Equity Interests for all or part the Senior Subordinated
Notes during the term of this Agreement as long as (A) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such exchange, (B) the Borrowers have Aggregate Availability minus Disqualified
Payables of at least $75,000,000 after giving effect to such exchange and
(C) the Fixed Charge Coverage Ratio, determined as of the last day of the most
recent fiscal quarter for which financial statements have been or should have
been delivered pursuant to Section 5.01(a) or (b), for the period of four
consecutive fiscal quarters ending on such last day on a pro forma basis, is no
less than 1.25 to 1.0; and

(xiv) the Company or any of its Restricted Subsidiaries may, from time to time,
prepay any Indebtedness outstanding in connection with the Sidel Water Sale and
Leaseback Transaction (the “Sidel Prepayment Amount”) during the term of this
Agreement as long as the Company delivers a certificate by a Financial Officer
stating the Sidel Prepayment Amount and attesting that the Sidel Prepayment
Amount is equal to or less than the value of (i) the Letters of Credit issued
for the benefit of General Electric Capital Corporation (“GECC”) that GECC in
its capacity as lessor will return for cancellation and/or (ii) cash collateral
that GECC in its capacity as lessor will release, in each case, in connection
with such prepayment;



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

provided that, in connection with any redemptions, purchases or exchanges under
Section 6.09(b)(vii) and Sections 6.09(b)(ix) through 6.09(b)(xiv), in each
case, the Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Company, on behalf of the Company, (i) stating
the nature, the amount and the date of the payment, exchange or distribution,
(ii) certifying that the Company and/or each applicable Restricted Subsidiary
has complied with the terms and conditions contained in the applicable
subsection of 6.09(b), (iii) stating that the proposed transaction documents do
not violate the terms and conditions of the Senior Subordinated Note Agreement
and (iv) setting forth the calculation of the Disqualified Payables.

For purposes of this Section 6.09(b) the Senior Subordinated Notes shall be
deemed to be “redeemed” at the time that a Borrower or Restricted Subsidiary
deposits with the trustee under the Senior Subordinated Note Agreement the funds
sufficient to redeem the applicable Senior Subordinated Notes.”

Section 1.12 Amendment to Section 6.12. The last sentence of Section 6.12 of the
Credit Agreement is hereby amended in its entirety as follows:

“This Section 6.12 shall not prohibit the refinancing of any or all of the
Senior Subordinated Note Documents (including any amendments, modifications or
supplements in connection therewith) to the extent permitted by Section 6.01(f),
Section 6.01(p) and Section 6.09.”

Section 1.13 Amendment to Section 9.02. Section 9.02 of the Credit Agreement is
hereby amended by deleting the period at the end of the first sentence of
subsection (b) thereof, and replacing it with the following:

“(it being understood that any change to Section 2.21 shall require the consent
of the Administrative Agent, each Swingline Lender and each Issuing Bank).”

Section 1.14 Amendment to Commitment Schedule. The Commitment Schedule is hereby
amended in its entirety as set forth in Schedule I attached hereto.

Section 1.15 Amendment to Section 4.15 of the U.S. Security Agreement. The
second sentence of Section 4.15 of the U.S. Security Agreement is hereby amended
by adding the following at the end thereof:

“except that such Grantor may change its fiscal year to end on the Saturday that
is closest to the last day of the calendar year.”



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

Section 1.16 Amendment to Section 4.15 of the Canadian Security Agreement. The
second sentence of Section 4.15 of the Canadian Security Agreement is hereby
amended by adding the following at the end thereof:

“except that such Grantor may change its fiscal year to end on the Saturday that
is closest to the last day of the calendar year.”

ARTICLE II

EFFECTIVE DATE

This Amendment shall become effective as of the date (the “Effective Date”) on
which each of the following conditions is satisfied: (i) the Administrative
Agent receives counterparts of this Amendment executed by each Borrower, the
Administrative Agent and the Required Lenders, and acknowledged by each Loan
Party, (ii) the Administrative Agent receives a certificate signed by a duly
authorized officer of the Borrowers on behalf of the Borrowers to the effect
that, after giving effect to this Amendment: (A) the representations and
warranties contained in each of the Loan Documents are true and correct in all
material respects on and as of the date of such certificate as though made on
and as of each such date (unless stated to relate solely to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date); and (B) no Default or Event of
Default has occurred and is continuing, (iii) the payment in full by the
Borrowers of the First Installment (as defined below) and all expenses required
to be paid or reimbursed by the Borrowers pursuant to the Credit Agreement or
Section 4.8 hereof in connection with this Amendment, (iv) within 180 days of
the date (the “Consent Date”) on which the Administrative Agent receives
counterparts of this Amendment executed by each Borrower, the Administrative
Agent and the Required Lenders, and acknowledged by each Loan Party, the Company
delivers evidence satisfactory to the Administrative Agent (which may be a
certificate of an authorized officer of the Company on behalf of the Company) of
issuance by the Company of Equity Interests, from which the Company has received
aggregate gross proceeds of not less than $50,000,000 and (v) the payment in
full by the Borrowers of the Second Installment (as defined below).
Notwithstanding the forgoing, the amendment and restatement of the defined term
“Alternate Base Rate” in Section 1.1(a), the addition of the defined term
“Defaulting Lender” in Section 1.1(f), the amendments contained in each of
Section 1.4, Section 1.5, Section 1.6, Section 1.7 and Section 1.14 shall become
effective when the conditions listed in clauses (i) through (iii) above have
been satisfied.

ARTICLE III

FEES

The Borrowers agree to pay to the Administrative Agent, for the account of each
Lender that consents to this Amendment on or prior to noon, Eastern Standard
Time, on July 22, 2009 (the “Consent Deadline”), an amendment fee. The



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

amendment fee shall be payable in two installments, with (i) a fee in an amount
equal to 15 basis points of such consenting Lender’s Commitment (prior to giving
effect to the reduction of such Commitment pursuant to this Amendment) payable
to the Administrative Agent in immediately available funds on or prior to 11:00
a.m., Chicago time, on the Consent Date (the “First Installment”), and (ii) a
fee in an amount equal to 10 basis points of such consenting Lender’s Commitment
(after giving effect to the reduction of such Commitment pursuant to this
Amendment) payable to the Administrative Agent in immediately available funds on
or prior to 11:00 a.m., Chicago time on the Effective Date (the “Second
Installment”). The Borrowers further agree to pay to J.P. Morgan Securities Inc.
such other fees in the amounts and at the times separately agreed upon.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. This Amendment is a Loan Document executed pursuant
to the Credit Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof. This Amendment shall
constitute an amendment only and shall not constitute a novation with regard to
the Credit Agreement or any other Loan Document.

Section 4.2 No Representations by Lenders or Administrative Agent. The Borrowers
hereby acknowledge that they have not relied on any representation, written or
oral, express or implied, by any Lender or the Administrative Agent, other than
those expressly contained herein, in entering into this Amendment.

Section 4.3 Representations of the Borrowers. Each Borrower represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects on and as of the date hereof with the same
effect as though made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
event such representations and warranties were true and correct in all material
respects as of such date, (b) no Default or Event of Default has occurred and is
continuing, and (c) this Amendment constitutes, and any of the



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

documents required herein will constitute upon execution and delivery, legal,
valid, and binding obligations of each Borrower and each of the Loan Parties
party hereto or thereto, each enforceable in accordance with its terms.

Section 4.4 Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of the Lenders
and the Administrative Agent.

Section 4.5 Headings; Entire Agreement. The headings and captions hereunder are
for convenience only and shall not affect the interpretation or construction of
this Amendment. This Amendment contains the entire understanding of the parties
hereto with regard to the subject matter contained herein and supersedes all
previous communications and negotiations with regard to the subject matter
hereof. No representation, undertaking, promise, or condition concerning the
subject matter hereof shall be binding upon the Administrative Agent or any
other Secured Party unless clearly expressed in this Agreement or in the other
documents referred to herein. No agreement which is reached herein shall give
rise to any claim or cause of action except for breach of the express provisions
of a legally binding written agreement.

Section 4.6 Severability. The provisions of this Amendment are intended to be
severable. If for any reason any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

Section 4.7 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 4.8 Costs and Expenses. Subject to the terms set forth in Section 9.03
of the Credit Agreement, the Borrowers agree, jointly and severally, to
reimburse the Administrative Agent, each Collateral Agent, and their respective
Affiliates for reasonable, documented out of pocket expenses incurred in
connection with this Amendment, including the reasonable documented fees and
other reasonable charges and disbursements of one counsel each for the
Administrative Agent and each Collateral Agent (and such other local and foreign
counsel as shall be reasonably required).



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

COTT CREDIT AGREEMENT,

U.S. SECURITY AGREEMENT AND

CANADIAN SECURITY AGREEMENT

 

Section 4.9 Governing Law. The whole of this Amendment and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of New York, but giving effect to
federal laws applicable to national banks.

Section 4.10 Acknowledgment of Perfection of Security Interest; Reaffirmation of
Loan Guaranty. Each Loan Party hereby acknowledges that, as of the date hereof,
the security interests and liens granted to Administrative Agent, the Collateral
Agents and the Lenders under the Credit Agreement and the other Loan Documents
are in full force and effect, are properly perfected and are enforceable in
accordance with the terms of the Credit Agreement and the other Loan Documents.
Each Loan Guarantor consents to the execution and delivery by the Borrowers of
this Amendment and the consummation of the transactions described herein, and
ratifies and confirms the terms of the Loan Guaranty to which such Loan
Guarantor is a party with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Loan Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of Borrowers to the Lenders or any other obligation of
Borrowers, or any actions now or hereafter taken by the Lenders with respect to
any obligation of Borrowers, the Loan Guaranty to which such Loan Guarantor is a
party (i) is and shall continue to be a primary obligation of such Loan
Guarantor, (ii) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of any Loan Guarantor under the Loan Guaranty to which such
Loan Guarantor is a party.

[Remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By  

/s/ Jerry Fowden

Name:   Jerry Fowden Title:   Chief Executive Officer COTT BEVERAGES INC. By  

/s/ Jerry Fowden

Name:   Jerry Fowden Title:   Chief Executive Officer COTT BEVERAGES LIMITED By
 

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Director



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President and Treasurer 967979 ONTARIO
LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President and Treasurer 804340 ONTARIO
LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President and Treasurer 2011438 ONTARIO
LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President and Treasurer COTT RETAIL
BRANDS LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Director COTT LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Director



--------------------------------------------------------------------------------

COTT EUROPE TRADING LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Director COTT PRIVATE LABEL LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Director COTT NELSON (HOLDINGS) LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Director COTT (NELSON) LIMITED By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Director COTT USA FINANCE LLC By  

/s/ Ceaser Gonzalez

Name:   Ceaser Gonzalez Title:   President COTT HOLDINGS INC. By  

/s/ Jerry Fowden

Name:   Jerry Fowden Title:   Chief Executive Officer INTERIM BCB, LLC By  

/s/ Jerry Fowden

Name:   Jerry Fowden Title:   Chief Executive Officer



--------------------------------------------------------------------------------

COTT VENDING INC. By  

/s/ Jerry Fowden

Name:   Jerry Fowden Title:   Chief Executive Officer COTT INVESTMENT, L.L.C. By
 

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Manager COTT USA CORP. By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President and Treasurer CB NEVADA
CAPITAL INC. By  

/s/ Ceaser Gonzalez

Name:   Ceaser Gonzalez Title:   President



--------------------------------------------------------------------------------

COTT EMBOTELLADORES DE MEXICO, S.A. DE C.V. By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Attorney-in fact SERVICIOS GERENCIALES DE
MEXICO, S.A. DE C.V. By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Attorney-in fact MEXICO BOTTLING SERVICES,
S.A. DE C.V. By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Attorney-in fact COTT MAQUINARIA Y EQUIPO,
S.A. DE C.V. By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Attorney-in fact AD PERSONALES, S.A. DE C.V.
By  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Attorney-in fact



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

/s/ David J. Waugh

Name:   David J. Waugh Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Issuing Bank and a Swingline Lender
By  

/s/ David J. Waugh

Name:   David J. Waugh Title:   Vice President JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Collateral Agent By  

/s/ David J. Waugh

Name:   David J. Waugh Title:   Vice President JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as a Swingline Lender and as Issuing Bank By  

/s/ Dan Howat

Name:   Dan Howat Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as a Swingline Lender and as Issuing Bank By  

/s/ Tim Jacob

Name:   Tim Jacob Title:   Senior Vice President GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Collateral Agent and Lender By  

/s/ Philip F. Carfora

Name:   Philip F. Carfora Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and as Documentation Agent By  

/s/ Jason Hoefler

Name:   Jason Hoefler Title:   Vice President NATIONAL CITY BUSINESS CREDIT,
INC., as a Lender By  

/s/ Todd W. Milenius

Name:   Todd W. Milenius Title:   Vice President WACHOVIA CAPITAL FINANCE
CORPORATION (Canada), as a Lender By  

/s/ Raymond Eghobamien

Name:   Raymond Eghobamien Title:   Vice President FIFTH THIRD BANK, as a Lender
By  

/s/ James Conklin

Name:   James Conklin Title:   Assistant Vice President



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION, as a Lender By  

/s/ John P. Holloway

Name:   John P. Holloway Title:   Director of Portfolio Management NATIONAL CITY
BANK, CANADA BRANCH, as a Lender By  

/s/ Michael Danby

Name:   Michael Danby Title:   Assistant Vice President By  

/s/ Bill Hines

Name:   Bill Hines Title:   Senior Vice President   & Principal Officer WELLS
FARGO FOOTHILL LLC, as a Lender By  

/s/ David Hill

Name:   David Hill Title:   Vice President WELLS FARGO FOOTHILL CANADA ULC, as a
Lender By  

/s/ Sanat Amladi

Name:   Sanat Amladi Title:   Vice President WACHOVIA CAPITAL FINANCE
CORPORATION (New England), as a Lender By  

/s/ Carmela Massari

Name:   Carmela Massari Title:   First Vice President

 



--------------------------------------------------------------------------------

Schedule I to First Amendment

to Credit Agreement

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 40,500,000

General Electric Capital Corporation

   $ 40,500,000

Bank of America, N.A.

   $ 40,500,000

National City Business Credit, Inc.

   $ 27,000,000

Wells Fargo Foothill, LLC and Wells Fargo Foothill Canada ULC, jointly and
severally

   $ 27,000,000

Wachovia Capital Finance Corporation (Canada)

   $ 22,500,000

Fifth Third Bank

   $ 18,000,000

UPS Capital Corporation

   $ 9,000,000       

Total

   $ 225,000,000